Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/23/2021 has been entered. Claim 21 is new. Claims 1-12, 14-18 and 20-21 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 20170060398 A1 hereinafter Rastogi) in view of Hung et al. (US 20200073507 A1 hereinafter Hung) and Park et al. (US 20150077381 A1 hereinafter Park).

As to independent claim 1, Rastogi teaches a mobile device comprising:  [mobile ¶29]

a plurality of sensors; and [sensors Fig. 5 510, 515 ¶20]
a processor configured to: [Fig. 9 processor 905 ¶31]
receive sensor data from the plurality of sensors, [sensors detect positions (data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determine a hand of the user that is holding the mobile device based on the received sensor data, and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
identify, based on the determination, a first user interface to be presented on the display, [Fig. 5 illustrates interfaces based on determined left or right hand use ¶20 "detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device,

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device disclosed by Hung because both techniques address the same field of mobile interfaces and by incorporating Hung into Rastogi improves one hand experiences for UIs to accommodate small screens vs hand size [Hung ¶2]
Rastogi and Hung do not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device,
However, Park teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device [receives a pattern of motion (movement) of device to adjust interface (zoom) ¶45 "The accelerometer 600 may be configured to detect a predetermined pattern of motion or acceleration of the mobile device 100 indicative of a command to zoom a region on 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Hung by incorporating the subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device disclosed by Park because all techniques address the same field of mobile interfaces and by incorporating Park into Rastogi and Hung enhances interfaces with more convenient and easier use that allows users to input on intended regions of interest [Park ¶3-¶4]

As to dependent claim 2, the rejection of claim 1 is incorporated. Rastogi, Hung and Park further teach wherein the one or more sensors include at least one of the following: an accelerometer; a gyroscope; [Rastogi ¶20 "gyroscope and accelerometer"]

As to dependent claim 3, the rejection of claim 1 is incorporated. Rastogi, Hung and Park further teach before receipt of the user instruction, adjust the user interface presented on the display to present the first user interface by a relocation of at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location. [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20] 

claim 4, the rejection of claim 3 is incorporated. Rastogi, Hung and Park further teach wherein the second location makes the at least one user interface element accessible to a digit of the hand of the user that is determined to be holding the mobile device.  [Rastogi Fig. 5 illustrates ui elements closer to hand that is holding and thumb (digit) ¶16, "close proximity with the right hand thumb"; ¶20 "held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 

As to dependent claim 7, the rejection of claim 1 is incorporated. Rastogi, Hung and Park further teach before receipt of the user instruction, adjust the user interface presented on the display to present the first user interface by a relocation of at least one content element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20]

As to independent claim 14, Rastogi teaches a method for adjusting a user interface presented on a mobile device display, the method comprising, by a processor: [mobile ¶29 with display and processor Fig. 9]
receiving sensor data from a plurality of sensors, [sensors detect positions (data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determining a hand of a user that is holding the mobile device based on the received sensor data; and [determines left or right hand using sensors ¶20 "continuous touch/signal 
identifying, based on the determination, a first user interface to be presented on the display, [Fig. 5 illustrates interfaces based on determined left or right hand use ¶20 "detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device,
However, Hung teaches the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device, [different sensors and corresponding weights for determination ¶55 “determine the operational hand state is the right or left hand state according to the weight average or the weight sum of the values of these conditions and corresponding weights.”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device disclosed by Hung because both techniques address the same field of mobile interfaces and by incorporating 
Rastogi and Hung do not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device,
However, Park teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device [receives a pattern of motion (movement) of device to adjust interface (zoom) ¶45 "The accelerometer 600 may be configured to detect a predetermined pattern of motion or acceleration of the mobile device 100 indicative of a command to zoom a region on the touch screen display 110 or display a region at a different region in the touch screen display 110."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Hung by incorporating the subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device disclosed by Park because all techniques address the same field of mobile interfaces and by incorporating Park into Rastogi and Hung enhances interfaces with more convenient and easier use that allows users to input on intended regions of interest [Park ¶3-¶4]

As to dependent claim 15, the rejection of claim 14 is incorporated. Rastogi, Hung and Park further teach herein adjusting, before receiving the user instruction, the user interface presented on the mobile device display to present the first user interface by relocating at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20]

As to dependent claim 16, the rejection of claim 15 is incorporated. Rastogi, Hung and Park further teach wherein the second location makes the at least one user interface element accessible to a digit of the hand of the user that is determined to be holding the mobile device.  [Rastogi Fig. 5 illustrates ui elements closer to hand that is holding and thumb (digit) ¶16, "close proximity with the right hand thumb"; ¶20 "held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."]

As to dependent claim 17, the rejection of claim 14 is incorporated. Rastogi, Hung and Park further teach herein adjusting, before receiving the user instruction, the user interface presented on the mobile device display to present the first user interface by relocating at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20] 

claim 20, Rastogi teaches a mobile device comprising: [mobile ¶29]
a display [Fig. 9 display 925 ¶31] configured to present a user interface to a user; [Fig. 5 illustrates a presented user interface ¶20]
a plurality of sensors; and [sensors Fig. 5 510, 515 ¶20] 
and a processor configured to: [Fig. 9 processor 905 ¶31]
receive sensor data from the plurality of sensors, [sensors detect positions (data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"] 
determine one of a left hand and a right hand of the user that is holding the mobile device based on the received sensor data, and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device,
However, Hung teaches the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device, [different sensors and corresponding weights for determination ¶55 “determine the operational 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device disclosed by Hung because both techniques address the same field of mobile interfaces and by incorporating Hung into Rastogi improves one hand experiences for UIs to accommodate small screens vs hand size [Hung ¶2]
Rastogi and Hung do not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device,
However, Park teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device [receives a pattern of motion (movement) of device to adjust interface (zoom) ¶45 "The accelerometer 600 may be configured to detect a predetermined pattern of motion or acceleration of the mobile device 100 indicative of a command to zoom a region on the touch screen display 110 or display a region at a different region in the touch screen display 110."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi 

As to dependent claim 21, the rejection of claim 1 is incorporated. Rastogi, Hung and Park further teach wherein for purposes of determining the hand of the user that is holding the mobile device, sensor data from a first sensor of the plurality of sensors is weighted differently as compared to sensor data from a second sensor of the plurality of sensors. [Hung different sensors and corresponding weights for determination ¶55]

Claims 5-6, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Hung and Park as applied in the rejection of claim 4 and 7 above, and further in view of Churikov et al. (US 20130300668 A1 hereinafter Churikov).

As to dependent claim 5, Rastogi, Hung and Park teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 
Rastogi, Hung and Park do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi, Hung and Park by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi, Hung and Park enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

As to dependent claim 6, Rastogi, Hung and Park teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 
Rastogi, Hung and Park do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand.
However, Churikov teaches wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand. [hand on left side moves element to 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi, Hung and Park by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi, Hung and Park enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

As to dependent claim 8, Rastogi, Hung and Park teach all the limitations as set forth in the rejection of claim 7 that is incorporated. 
Rastogi, Hung and Park do not specifically teach wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device.
However, Churikov teaches wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device. [moves interface to opposite of grip ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]


As to dependent claim 9, the rejection of claim 8 is incorporated. Rastogi, Hung, Park and Churikov further teach wherein the processor is further configured to position the at least one content element in a left portion of the display in response to determining that the user is holding the mobile device with the right hand.  [Churikov moves elements away from hand ¶45 "a right-handed or two-handed grip may cause corresponding adaptations to positions for windows, pop-ups, menus and commands. This helps to avoid occlusions and facilitate interaction with the user interface by placing items in locations that are optimized for grip."]

As to dependent claim 10, the rejection of claim 8 is incorporated. Rastogi, Hung, Park and Churikov further teach wherein the processor is further configured to position the at least one content element in a right portion of the display in response to determining that the user is holding the mobile device with the left hand.  [Churikov left hand leads to right side interface ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]

As to dependent claim 18, Rastogi, Hung and Park teach all the limitations as set forth in the rejection of claim 17 that is incorporated. 
Rastogi, Hung and Park do not specifically teach wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device.
However, Churikov teaches wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device. [moves interface to opposite of grip ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi, Hung and Park by incorporating the wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi, Hung and Park enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Hung and Park as applied in the rejection of claim 1 above, and further in view of Schwartz et al. (US 20170193261 A1 hereinafter Schwartz).

As to dependent claim 11, Rastogi, Hung and Park teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Rastogi, Hung and Park do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.
However, Schwartz teaches wherein the processor is further configured to determine that the user is holding the mobile device with a left hand based on received data that indicates a thumb impression with an orientation from a bottom left side of the display to a top left right of the display.  [Fig. 4B illustrates left thumb oriented to the left side ¶42-¶43]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi, Hung and Park by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand disclosed by Schwartz because all techniques address the same field of mobile interfaces and by incorporating Schwartz into Rastogi, Hung and Park enhances interfaces with more convenient use of either hand making elements more accessible to a thumb. [Schwartz ¶24]

As to dependent claim 12, Rastogi, Hung and Park teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Rastogi, Hung and Park do not specifically teach wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on 
However, Schwartz teaches wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on received data that indicates a thumb impression with an orientation from a bottom right side of the display to a top left side of the display. [Fig. 4C illustrates right thumb oriented to the right side ¶45-¶47]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi, Hung and Park by incorporating the wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on received data that indicates a thumb impression with an orientation from a bottom right side of the display to a top left side of the display disclosed by Schwartz because all techniques address the same field of mobile interfaces and by incorporating Schwartz into Rastogi, Hung and Park enhances interfaces with more convenient use of either hand making elements more accessible to a thumb. [Schwartz ¶24]

Response to Arguments
Applicant's arguments filed 12/23/2021. In the remark, applicant argues that: 	
(1) Rastogi and Park fail to teach "the sensor data received from the plurality of sensors being weighted differently for determining the hand of the user that is holding the mobile device, as recited in amended claim 1. See interview on 12/23/2021.

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Gossweiler et al. (US 20140085220 A1) teaches determining handedness including a dominant hand of a user using weighted difference values from sensors (¶68)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEAU D SPRATT/Primary Examiner, Art Unit 2143